Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 6/11/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 25-44 renumbered 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for controlling power consumption based on baseband processor.
Each independent claim identifies the uniquely distinct features, particularly:
detecting, by the baseband processor, modem traffic information that includes information regarding traffic between the modem and a base station;  
determining, by the baseband processor, whether the detected modem traffic information meets a condition;  
sending, by the baseband processor, indication information to the base station in response to the determination that the detected modem traffic information meets the 
receiving, by the baseband processor, configuration information sent by the base station, the configuration information comprising CDRX information of the user equipment;  and 
configuring, by the baseband processor, the CDRX cycle of the user equipment by using the configuration information. 
The closest prior art:
Manepalli (US 20180343686 A1) discloses a method for user equipment (UE) communicating during discontinuous reception (DRX) including IDRX and CDRX (Fig 1-18).
Yang (US 20180359789 A1) discloses a method for determining a modification of discontinuous reception cycle (Fig 1-8).
Hoover (US 20170150386 A1) discloses a method for improving inter-radio access technology measurements.
All the prior art disclose conventional method for controlling power consumption based on baseband processor, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473